DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 5-10 are pending in the application with claims 6-10 withdrawn. Claims 1 and 5 are examined herein.

Response to Arguments
Applicant’s arguments filed 08/04/2021 have been fully considered and are partially persuasive. 

Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of record.

Applicant’s terminal disclaimer overcomes the double patenting rejection of record.

Applicant’s arguments with regards to the prior art rejections have been fully considered, but are not persuasive. Applicant argues that Doerr teaches away from the proposed modification with the nuclear fuel pellet of Charmensat. However, Doerr discloses “a first chamfer 12 extending from the peripheral wall 4 towards the central 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2009/0122948 (“Charmensat”) in view of US Publication No. 2011/0176650 (“Doerr”).
Regarding claim 1, Charmensat discloses (see Charmensat, Fig. 3) a nuclear fuel pellet (23) having a cylindrical shape (Charmensat, Fig. 3, [0057]) and comprising, on each of a top surface and a bottom surface thereof (see Charmensat, Fig. 3):
a dish (27) configured as a spherical groove shape and having a predetermined curved surface at a center (Charmensat, Fig. 3, [0057]); 
a land (the surface between 26 and 27) configured as a horizontal annular shape along a rim of the dish (Charmensat, Fig. 3); 
a primary chamfer (26) along a rim of the land (Charmensat, Fig. 3, [0057]).

Charmensat does not explicitly disclose the chamfer comprises a secondary chamfer.

Doerr teaches (see Doerr, Figs. 1-2) a nuclear fuel pellet (1) comprising a primary chamfer (14) and a secondary chamfer (12) configured as a shape chamfered along a rim of the primary chamfer (Doerr, Figs. 1-2, [0041]-[0046]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include the second chamfer as taught by Doerr in the nuclear fuel pellet of Charmensat because Doerr teaches the double chamfering reduces the risk of chipping: the primary chamfer “prevents the appearance of a sharp edge between the first chamfer and the second chamfer” and the secondary chamfer “eases the loading of the fuel pellet” and “suppress[es] sharp corners” between the wall and top and bottom surfaces of the fuel pellet (Doerr, [0010], [0042]). 
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Charmensat in view of Doerr further in view of “Bundle Uranium Content and Performance of CANDU Fuel” (“Palleck”).

Regarding claim 5, Charmensat in view of Doerr teaches the pellet of claim 1, but Charmensat does not explicitly disclose the width of the land.

Palleck teaches a nuclear fuel pellet having a land configured as a horizontal annular shape along a rim of the dish, and further teaches the effects of varying the width of the land to 0.46 mm and 0.85 mm, which are within the claimed range of 0.3 to 1.5 mm (Palleck, pages 249-250).

A POSA would have found it obvious to modify the land width of Charmensat-Doerr in view of Palleck based on the desired midplane and ridge strain properties (Palleck, page 250). Additionally, it would have been obvious to a POSA to optimize the width of the land to be between 0.3 to 1.5 mm since it has been held that, where the . 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646